Case: 21-10777       Document: 00516299413           Page: 1      Date Filed: 04/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                April 28, 2022
                                    No. 21-10777                               Lyle W. Cayce
                                  Summary Calendar                                  Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Felipe Mata-Benavidez,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 5:20-CR-131-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Felipe Mata-Benavidez appeals his conviction of production of child
   pornography under 18 U.S.C. § 2251(a). He maintains that the district court
   abused its discretion by admitting testimonial evidence regarding an
   uncharged sexual assault he committed against the same victim involved in


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10777      Document: 00516299413           Page: 2    Date Filed: 04/28/2022




                                     No. 21-10777


   the crime of conviction. He contends that the testimonial evidence regarding
   that uncharged offense was cumulative of the information contained in his
   confession made during a police interview.
          In a pretrial conference, the district court determined that the chal-
   lenged evidence was admissible under Federal Rules of Evidence 403 and
   414(a). We review that ruling “with an especially high level of deference to
   the district court, with reversal called for only rarely and only when there has
   been a clear abuse of discretion.” United States v. Dillon, 532 F.3d 379, 387
   (5th Cir. 2008) (internal quotation marks and citation omitted). Because the
   underlying bases for the Rule 403 determination are supported by the rele-
   vant law and the record, Mata-Benavidez has failed to show a clear abuse of
   discretion.
          For the first time on appeal, Mata-Benavidez avers that § 2251(a) is
   unconstitutional as applied to him because it exceeds Congress’s authority
   under the Commerce Clause. He correctly concedes that this argument is
   foreclosed by United States v. Dickson, 632 F.3d 186, 192 (5th Cir. 2011), and
   he raises it solely to preserve the issue for potential further review.
          The judgment is AFFIRMED.




                                           2